Citation Nr: 0819629	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  04-19 706	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Evaluation of bilateral sensorineural hearing loss, evaluated 
as noncompensably disabling from December 9, 2002, and as 10 
percent disabling from January 23, 2008.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1952 
through August 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  During the pendency of this appeal, the 
veteran moved, and as a result, his file was transferred to 
the Baltimore, Maryland regional office.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in October 2007.  A transcript of that 
hearing is of record.  This case has been advanced on the 
docket in accordance with 38 C.F.R. § 20.900(c) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized the issue as set 
forth on the title page.

The veteran's bilateral hearing loss was initially rated as 
non-compensably disabling, and it was increased to 10 percent 
disabling by way of a RO decision issued in March 2008.  The 
Court has held that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case 
neither the veteran nor his authorized representative has 
suggested that the recently assigned 10 percent evaluation 
would satisfy his appeal for a higher evaluation of his 
bilateral hearing loss claim.  Nor has either otherwise 
suggested that the maximum rating available for this 
disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher initial 
evaluation for bilateral hearing loss remains open and is 
properly before the Board.


FINDINGS OF FACT

1.  Before January 23, 2008, the veteran's right ear hearing 
acuity was manifested by no worse than level II hearing in 
the right ear, and level II hearing in the left ear.

2.  As of January 23, 2008, the veteran's right ear hearing 
acuity was manifested by no worse than level III hearing in 
the right ear, and level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
bilateral sensorineural hearing loss have not been met for 
the period prior to January 23, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic 
Code 6100 (2007).

2.  The criteria for a rating higher than 10 percent for the 
veteran's bilateral sensorineural hearing loss have not been 
met for the period since January 23, 2008.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.385, 4.1, 4.7, 4.85, Diagnostic Code 
6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, remand and subsequent RO actions 
may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, May 2003, July 2003, February 2006, February 2007, and 
December 2007.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured in the 
process of the previous remand and RO subsequent actions.  
Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO also provided a statement of the 
case (SOC) and four supplemental statements of the case 
(SSOC's) reporting the results of its reviews of the issue 
and the text of the relevant portions of the VA regulations.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Here, 
the veteran's claim for a higher initial rating for hearing 
loss would appear to fall squarely within the foregoing fact 
pattern.  Thus, no additional VCAA notice was required with 
respect to the issue on appeal.

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claim.  A November 2003 response from the 
National Personnel Records Center, (NPRC) indicates that the 
veteran's service medical records (SMRs) were among those 
thought to have been destroyed in a fire.  When records in 
government custody are lost or destroyed, VA has a heightened 
duty to consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet.App. 46, 51 (1996).  In 
this case, the Board notes that the veteran has already been 
service-connected for his bilateral hearing loss, and 
therefore the SMR's are no longer relevant in order to 
properly evaluate his claim on appeal.  VA has no duty to 
inform or assist that was unmet.

The veteran was service-connected for bilateral hearing loss 
by a rating decision dated in December 2003, rated as 
noncompensably (zero percent) disabling, from December 9, 
2002.  In March 2008, during the pendency of this appeal, the 
AOJ increased the veteran's rating to 10 percent disabling, 
effective January 23, 2008.  The veteran contends that his 
hearing loss warrants a higher rating than the currently 
assigned 10 percent.  He asserts that the hearing tests he 
was given did not adequately measure the effect his hearing 
loss had on his quality of life because the testing did not 
assess the severity of his inability to understand the spoken 
word.  The veteran submitted statements from friends, family 
members, and fellow service members discussing the effect of 
his hearing loss on his everyday life.  These statements 
noted his problems hearing high pitched sounds such as sirens 
and police cars; many friends noted that the veteran could 
not understand normal speech unless he was standing face to 
face with them.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with original 
ratings and dissatisfaction with determinations on later 
filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the veteran's disability 
as it has been staged by the RO, that is, for the period 
prior to January 23, 2008, and for the period beginning 
January 23, 2008.

The veteran was afforded a VA audiological examination in 
November 2003.  The audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
50
70
LEFT
15
20
40
60
70

The puretone threshold averages were 43 for the right ear and 
48 for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
in the left ear.  The examiner diagnosed the veteran with 
bilateral mild to profound high frequency sensorineural 
hearing loss.

A November 2006 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
60
75
LEFT
25
25
45
70
80

The puretone threshold averages were 49 for the right ear and 
55 for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent bilaterally.  The veteran 
was diagnosed with mild to severe high-frequency 
sensorineural hearing loss in the right ear, and moderate to 
severe high-frequency sensorineural hearing loss in the left 
ear.

A January 2008 VA audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
45
90
85
LEFT
30
20
40
75
75

The puretone threshold averages were 60 for the right ear and 
52.5 for the left ear.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 82 
in the left ear.  The examiner diagnosed the veteran with 
mild to profound bilateral sensorineural hearing loss.

The Board notes that the veteran also underwent a private 
hearing evaluation in August 2002 at the Hearing Aid Place; 
however, the graph that denotes puretone hearing thresholds 
was not interpreted by the examiner, nor is it stated that 
speech discrimination was evaluated using the Maryland CNC 
test on which the VA rating schedule is based.  The veteran 
submitted another private audiologic examination dated in 
October 2007, but it, too, did not indicate that speech 
discrimination testing utilized the Maryland CNC.  Therefore, 
neither the August 2002, nor the October 2007 audiological 
examinations meet the requirements for an audiological 
examination for VA purposes.  38 C.F.R. § 4.85.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g, 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).  

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then entered with 
the resulting auditory acuity level Roman numeral scores, 
which reveals the disability rating to be awarded.

Entering the examination results from the veteran's November 
2003                                         examination into 
Table VI (abbreviated below from 38 C.F.R. § 4.85) shows that 
the right ear warrants a score of I and the left ear warrants 
a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 


Entering these results in Table VII, it can be seen that, 
based on the examination results in November 2003, the 
veteran's bilateral hearing loss was non-compensably (zero 
percent) disabling at that time:


Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












Entering Table VI with the result of the veteran's November 
2006 examination, shows that the right ear warrants a score 
of II and the left ear warrants a score of II :



% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 


Entering these results in Table VII, it can be seen that, 
based on the examination results in November 2006, the 
veteran's bilateral hearing loss remained noncompensably 
disabling: 

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












It was not until the January 2008 examination that the 
medical evidence showed that the veteran's bilateral hearing 
loss warranted a compensable, 10 percent, evaluation.  
Entering Table VI with the results of the January 2008 
examination shows that the right ear warrants a score of III 
and the left ear warrants a score of IV: 



% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in January 2008, the 
veteran's bilateral hearing loss was ten percent disabling: 

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear










 
The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  
38 C.F.R. § 4.86 (exceptional patterns are those where the 
puretone thresholds at each of the four evaluated frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the puretone threshold at 1000 Hertz is 30 decibels or 
less and the puretone threshold at 2000 Hertz is 70 decibels 
or more). 

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the preponderance of the evidence is 
against the claim.  As for the veteran's claim that the 
rating does not reflect the problems he has with ordinary 
life situations, it should be pointed out that all veterans 
are examined without the benefit of hearing aids, 38 C.F.R. 
§ 4.85, and that the percentage ratings have been established 
by VA with the average impairment caused by varying degrees 
of hearing loss relative to earning capacity in mind.  
38 C.F.R. § 4.1.  There is no suggestion in the record that 
the veteran's hearing loss warrants that an extra-schedular 
rating should be considered.  38 C.F.R. § 3.321 (2007).  

Based on the foregoing analysis of all of the facts in 
evidence, the Board finds that the veteran's bilateral 
sensorineural hearing loss does not warrant a compensable 
rating for the period prior to January 23, 2008, and does not 
warrant a rating higher than the currently assigned 10 
percent for the period beginning January 23, 2008.  


ORDER

Entitlement to a compensable rating for bilateral 
sensorineural hearing loss prior to January 23, 2008, is 
denied.

Entitlement to a rating higher than 10 percent from January 
23, 2008, is denied.


                    
____________________________________________
VAN N. STEWART
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


